Per Curiam.

The judgment must be affirmed; it clearly appears that the plaintiff’s assignor was justified in terminating the *807■contract made between her and the defendant, because the latter not only failed to pay the sum of money which the defendant admitted was owing thereunder, but refused to do so until she was ■ready and willing. Under these circumstances, the election made ¡to end the contract, and the removal of the goods owned by the plaintiff’s assignor from the defendant’s premises, were just and reasonable acts.
Judgment affirmed, with costs and disbursements.
Present: Fitzsimons, Oh. J., and Has call, J.
Judgment affirmed, with costs.